                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                           Case No. 21-01298-JJG-13

 David Leigh Mountjoy                             Chapter 13

 Debtor.                                          Judge Jeffrey J. Graham

                          WITHDRAWAL OF PROOF OF CLAIM 11-1

       U.S. Bank Trust National Association, as Trustee of the Cabana Series IV Trust
(‘Claimant’), by and through their undersigned counsel, hereby provides Notice of Withdrawal
of Proof of Claim Number 11-1 and in support thereof states:

   1. No Objection to the Claim has been filed;

   2. The Claimant is not a defendant in an adversary proceed in the case; and

   3. The Claimant has not accepted or rejected the plan or otherwise participated significantly

          in this case.


                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
                                CERTIFICATE OF SERVICE

I certify that on August 5, 2021, a copy of the foregoing Withdrawal was filed electronically.
Notice of this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

       Davina L Curry, Debtor’s Counsel
       thecurrylawfirm@gmail.com

       Ann M. DeLaney, Chapter 13 Trustee
       ecfdelaney@trustee13.com

       Office of the U.S. Trustee
       ustpregion10.in.ecf@usdoj.gov

I further certify that on August 5, 2021, a copy of the foregoing Withdrawal was mailed by first-
class U.S. Mail, postage prepaid and properly addressed to the following:

       David Leigh Mountjoy, Debtor
       1236 Crabapple Road
       Franklin, IN 46131

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Creditor
